DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to the request for continued examination filed on June 23, 2022. 
Claims 1, 3-6, 8, 10-15,17-18 and 21-23 have been examined in this Application. All other claims are cancelled. 
No new information disclosure statement has been submitted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s arguments, filed 06/23/2022, page 8, regarding claim rejections under 35 U.F.C. §112 have been partially persuasive. 
Per claim 15 and 22 and all dependent claims. The claims are still interpreted under 112(f) because the claims recite a generic place holder (sensor), along with the place holder performing a function (detecting, communicates), and the claims fail to disclose adequate structure to perform the claim limitations. 
The interpretation is maintained. 
Furthermore, no support is found in the Specification to provide the appropriate structure for the term Sensor and how the sensor perform the detecting and communicating limitations. 
The claims are therefore indefinite also because they invoke 112(f). 
See rejections bellow. 

Applicant’s arguments, pages 8-9, regarding claim rejections under 35 U.F.C. §103 have been fully considered but are not persuasive.
Applicant argues that the references do not teach using characters identified from an image, a communication method in which the user provides confirmation for the services or goods is not independent or different than the communication method of the station. Also, the Applicant argues that the references fail to teach user authentication using this different method of communication. Applicant also argues that the references do teach multiple embodiments, however unmotivated changes would be required to teach the claim limitations.
The Examiner respectfully disagrees with the Applicant’s arguments. The claims contain various 112 issues and the Applicant fails to accurately capture the scope of the claims. The claims contain limitations directed to a server, a mobile device, a station, sensors around the station, cameras linked the station. For instance, these entities can be interpreted as being their own standalone entities; yet the claims seem to try and capture all of them and recite in rather lengthy limitations how multiple functions are carried out wherein one single limitation for instance would require the use of multiple entities. Positively and clearly claiming what each entity is and what it does in order to achieve the goal of providing a user the ability, emphasis added, on receiving goods or services is required. 
Per the teachings of Failing, any person of ordinary skill in the art would clearly understand that the reference teaches the entirety of what the Applicant deems as their invention in combination with obviousness rational, wherein automating something that is performed manually is an obvious modification. The Figures alone detail what Failing teaches and how it is mapped to the claims. Failing explicitly discloses that a vehicle is first identified using a camera at a fueling station for instance. The camera captures the vehicle license plate for instance and relays the data to determine whether the vehicle is a registered vehicle authorized to receive the goods/services. The determination is based on using the characters from the license plate. If the determination is made that the vehicle is a registered vehicle, Failing explicitly teaches sending to the user on his personal device (different than the station) a message to provide information which is utilized to authenticate the user. The user then provides the information and if the information is authenticated that the vehicle may receive the goods/services. The confirmation of receiving the goods/services by the user is the same as the user providing information to allow the user to be authenticated in order to allow the vehicle to receive the goods or services. In other words, the confirmation is interpreted to cover the claim limitation of receiving by the server via a wireless communication independent of the station itself a confirmation sent from the mobile device of the user. In fact, Failing provides an enhanced security measure by requiring information from the user instead of merely receiving a confirmation from the user. Finally, the user providing the authentication information responsive to the server requesting the information is in itself a confirmation because without such information the goods/services would not be provided to the vehicle. See at least Failing at Paragraphs 0640 and 0641. 
Specifically, Paragraph 0641 recites that the first identification information received and the password or authentication received from the user, different than the first identification received, can be communicated using the GUI interface to anyone of the multiple entities described by Failing not only just a server as claimed in the claim. Failing recites: “ at step 3035 involves performing an authentication of a user. For example, the information entered by the user (e.g., via the GUI displayed using the data generated in step 3030) may be compared to other information (e.g., a code, a username, a password, etc. entered using region 940 of FIG. 9) to determine if a user is authorized to perform an energy transfer associated with the vehicle (e.g., transfer energy to the vehicle, transfer energy from the vehicle, etc.), use the vehicle, move the vehicle, etc. The authentication may be performed in step 3035 by a component of the vehicle (e.g., authentication component 1380, authentication component 2822, authentication component 2842, etc.), a component of an energy transfer system (e.g., authentication component 1340, etc.), a component of interface system 550 (e.g., pre-transfer processing component 620, energy transfer processing component 630, post-transfer processing component 640, etc.), computer system 2890, some combination thereof, etc. In one embodiment, step 3035 may involve communicating the information entered by the user from one system (e.g., interface system 550) to another system (e.g., the system performing the comparison). And in one embodiment, step 3035 may involve communicating the other information (e.g., a code, a username, a password, etc. entered using region 940 of FIG. 9) from one system (e.g., the system or device presenting the user interface based on data generated in step 3030, the system or device which stores the information entered via the user interface presented using data generated in step 3030, etc.) to another system (e.g., the system performing the comparison).
Failing clearly outlines that a camera at the station captures data from the vehicle, see paragraphs 0145, and 0161 and such data includes “less-secure information… a license plate number.” Also see paragraph 0616.
Thus Failing explicitly teaches that the communication link used to send the user authentication information is different because (1) it does not require a camera communicating vehicle information (2) it requires a different method of communication that allows the input of a user on the GUI of the device to be sent to the identified entities above in order to perform the authentication required. Such communication methods include wireless communication methods like cellular data networks. See at least paragraphs 0169-0170.
A person with any skill in the art would clearly realize that the communication method used when the user enters authentication information into the GUI of the device is different than the method of communication used to identify / capture vehicle information. See Figures 2, 5, 8-10, 16 and 29-30 and all related text. 
Applicant’s argument that Failing teaches a multitude of embodiments, which are not required / recited in the claims is not a persuasive argument. What is important is that the reference to Failing teaches the claimed limitations. Any further embodiments or enhancements Failing contains should instead point out to the Applicant that their claims are more generic compared to the teachings of Failing. 
The references individually and in combination teach all of the claim limitations. 




Claim Objections
Claim 15 recites “receiving, from a mobile device… wherein the confirmation is generated by a software function of the mobile communication device is response to a user input…” The claim is objected to because of the following informalities:  the claim limitation contain grammatical issues.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor for detecting…,” and “the sensor communicates the detection…” in claims 15, 17-18 and 21-23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification recites the term “sense” not, emphasis added, “sensor.” The term “sensor” is never recited in the Specification. Even though the term is not recited in the Specification, the Specification does recite determining “presence of a vehicle…” and that the means for sensing the vehicle can be done using “a laser sensing means.” Figure 1, Boxes 123 and 133 depict the “sensing means,” which to one of ordinary skill in the art look like a simple laser sensor given the dashed lines in the drawing. Much like a sensor used as part of a garage door opener, such a sensor emits a laser beam to detect a vehicle. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10-15,17-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per at least claim 15, the claims recite “[a] system… comprising… a sensor for detecting vehicle presence…” Claim 22 recites “the sensor communicates the detection…” .First, the Specification recites the term “sense” not, emphasis added, “sensor.” The term “sensor” is never recited in the Specification. Even though the term is not recited in the Specification, the Specification does recite determining “presence of a vehicle…” and that the means for sensing the vehicle can be done using “a laser sensing means.” Figure 1, Boxes 123 and 133 depict the “sensing means,” which to one of ordinary skill in the art can assume looks like a simple laser sensor given the dashed lines in the drawing. Under the broadest reasonable interpretation, the type of sensor disclosed can be one that emits a laser beam, which is similar to sensors used as part of a garage door opener. Such a sensor emits a laser beam to detect a vehicle when the laser beam is intercepted or blocked. This type of laser sensor does not require structure it merely emits a beam and when the beam is blocked, the sensor emits a signal. The sensor or type of sensor disclosed in the Specification does not comprise the structure required and also the Specification fails to disclose how such a sensor is able to perform the claimed limitation in such a way that it is clear to one of ordinary skill in the art. As a result, claim 15, all dependent claims, including claim 22 are rejected. 
Claims 1 and 15 also recite “automatically activating the station to deliver the goods and/or services and charging the user…” The Specification does not provide support for how the station can automatically be activated to “deliver the goods and/ or services…” Under the broadest reasonable interpretation, the station is understood as physically being able to deliver the goods and/or services. The Specification fails to disclose how such a station can perform said deliver of goods after activation of the station. 
The claim and all dependent claims are also rejected under the same rational and for mere dependence on the rejected claim.  




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a sensor for detecting” and “the sensor communicates the detection” in claims 15, 17-18 and 21-23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Per claims 5, and 6-8, claim 5 recites: “wherein prior to step g), sending a message to the mobile communication device, wherein the confirmation is received at step g) in response to the message, and wherein, in step a), at least one contact information is registered for the user, selected among a telephone number which is used prior to step g) to send an SMS (Short Message Service) message; an e-mail address used prior to step g) to send an e-mail; or an address which is used by an API (Application Programming Interface) which is provided by a piece of computer software executed on or from the mobile communication device 
For purposes of examination, any teaching of a message being sent, any form of user identification being used for communication will be determined as reading on the claim.
All dependent claims are further rejected under the same rational and for mere dependency on the rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, 10-15,17-18 and 21-23 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication 2011/0302078 to Failing (“Failing”), in view of U.S. Patent Application Publication 2014/0085110 to Scofield et al. (“Scofield”).
Per claims 1 and 15, Failing teaches all of the following limitations:
A method for automatically activating delivery of goods and/or services to a vehicle from a station, the method comprising (a service such as providing fuel to a vehicle is disclosed) [Abstract, Paragraphs 0071, and 0297 and Figures 2, 13 and 16].
a) registering a user in a central database of a central servicer that controls the delivery of goods and/or services to vehicles at plural stations (For example, interface system 550 may enable registration (e.g., using registration component 610 of FIG. 6) of one or more energy transfer systems (e.g., by one or more users of the one or more energy transfer systems) and/or one or more vehicles (e.g., by one or more users of the one or more vehicles) [Paragraphs 0134-0135, 0137, 0160, 0173, and 0194 and Figures 6, 8-9]; 
b) registering the vehicle in the central database, including a registration code for the vehicle (Registration component 610 may enable registration of one or more vehicles. For example, information may be collected about a vehicle (e.g., 120, 320a, 320b, 320c, etc.), about a user of the vehicle (e.g., an owner, lessee, driver, etc.), about preferences or attributes related to the vehicle, etc. The collected information may be stored in a memory or database (e.g., 650, 660, 665, 680, etc.) accessible to interface system 550. In one embodiment, the information may be collected using a user interface (e.g., GUI 900 of FIG. 9), where the user interface may be accessed and displayed on a display device (e.g., 591 of FIG. 5, 593 of FIG. 5, 595 of FIG. 5, etc.) of a computer system (e.g., 590 of FIG. 5, 592 of FIG. 5, 594 of FIG. 5, etc.) and/or a display device (e.g., 521 of FIG. 5, 522 of FIG. 5, 523 of FIG. 5, etc.) of a vehicle (e.g., 120, 320a, 320b, 320c, etc.). In this manner, a vehicle (e.g., 120, 320a, 320b, 320c, etc.) may be registered to enable the vehicle to participate in energy transfers with one or more energy transfer systems and also participate in transactions related to the energy transfers – CODE can be vehicle year, make, model, license plate number, etc.) [Paragraphs 0134-0136, 0170, 0194 and Figures 6, 8-9];
c) associating the user with the vehicle in the central database [Abstract, Paragraphs 0174, 0194-0195 and Figures 8-9 and 0161, 0312, 0616, 0620, and Figures 16-17, and 29-30]; 
d) receiving, from a sensor positioned at a station of the plural stations, a notification that the vehicle is present at the station; e) receiving, from a camera positioned at the station and in response to detection of the vehicle by the sensor, an image of a license plate of the vehicle at the station (sensors used to detect vehicle presence) [Paragraphs 0347-0349, 0352, 0590, 0612 and 0618 and Figures 10, 16-17]; f) identifying alphanumeric characters from the image of the license plate and matching the identified alphanumeric characters from the image of the license plate with the registration code for the vehicle stored in the central database (camera at the station scans the vehicle license plate and reads the license plate number to match it to stored license plate tied to the code; make model of the car) [Paragraphs 0161, 0265, 0616, 0620, 0627, 0632-0633 and Figures 16-17, and 29-30]; 
g) receiving, from a mobile communication device of the user and via a wireless communication channel which is independent of and separate from the station itself and by way of which the user is identified to the central server, a confirmation, wherein the confirmation is generated by a software function in response to a user input and includes an identity of the mobile communication device, and confirmation concerning the goods and/or services (user enters confirmation using GUI on device and communicated the data using wireless methods, different than the communication method of capturing plate numbers, to the central server or any other entity that can authenticate the confirmation concerning the goods/fuel the user wants and verifying the data) [Paragraphs 0169-0170, 0200-0202, 0640-0642 and Figures 5-6, and 29-30]; and

The Examiner notes that the following claim limitation is outside the scope of the claims and therefore is not given any patentable weight: “wherein the confirmation is generated by a software function in response to a user input and includes an identity of the mobile communication device, and confirmation concerning the goods and/or services.”
h) in response to the verification that the user is associated with the vehicle and receipt of the confirmation, […] activating delivery of the goods and/or services by the station and charging the user using a predetermined payment channel specified for the user (the user can receive the goods/services once the verification is confirmed) [Paragraphs 0154-0156, 0641-0642, 0644-0645 and Figures 6, 9-10 and 29-30].

Failing does not explicitly disclose:

Although Failing teaches transferring energy to a vehicle in multiple ways including wired and wireless means responsive to authenticating user and vehicle information based on stored registered user and vehicle information, as indicated above, Failing does not explicitly disclose “[…] automatically delivering goods and/or services” the vehicle.
Scofield teaches […] automatically delivering goods and/or services to a vehicle […] [Paragraphs 0020, 0065 and Figures 1 and 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing, which teaches providing services such as fuel or electricity to vehicles using different means in response to authenticating a plurality of data tied to the user and the vehicle, to include the teachings of Scofield to explicitly disclose an automatic delivery of services/goods such as operating a parking gate to allow a user to park a vehicle without user intervention in motivation of enhancing user experience. 
Furthermore, it is not inventive to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result. Thus, it is obvious to modify the teachings of Failing, assuming that Failing does not teach automating the transfer of the goods/services, to include automating the delivery of the goods because automating the delivery does not produce a new, unobvious, or unexpected result (In re Venner, 120 USPQ 192 (CCPA 1958), In re Smith, 73 USPQ 394 (CCPA 1947)).
Per claims 3 and 17, Failing teaches registering a user and a vehicle in order to provide goods/services to the user as indicated above; however, Failing does not explicitly disclose wherein, in step a), several users are registered in the central database and, in step c), at least two users are associated with the vehicle.
Scofield teaches wherein, in step a), several users are registered in the central database and, in step c), at least two users are associated with the vehicle [Abstract, Paragraphs 0068-0070, 0072 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing, which teaches registering a user and a vehicle to receive goods/services, to include the teachings of Scofield to explicitly teach that several users can be registered in the database and that more than one user can be associated with a vehicle in motivation of allowing more than one person to receive the goods/services using the same vehicle and optimize revenue. 
Per claims 4 and 18, Failing teaches registering a user and a vehicle in order to provide goods/services to the user as indicated above; however, Failing does not explicitly disclose wherein, in step b), several vehicles are registered in the central database and, in step c), at least two vehicles are associated with the user.
Scofield teaches wherein, in step b), several vehicles are registered in the central database and, in step c), at least two vehicles are associated with the user. [Abstract, Paragraphs 0068-0070, 0072 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing, which teaches registering a user and a vehicle to receive goods/services, to include the teachings of Scofield to explicitly teach that multiple vehicles can be registered in the database and associated with a single user in motivation of allowing the user to receive the goods/services using the multiple vehicles, which also optimizes revenue. 
Per claim 5, Failing teaches wherein prior to step g), sending a message to the mobile communication device, wherein the confirmation is received at step g) in response to the message, and wherein, in step a), at least one contact information is registered for the user, selected among a telephone number which is used prior to step g) to send an SMS (Short Message Service) message; an e-mail address used prior to step g) to send an e-mail; or an address which is used by an API (Application Programming Interface) which is provided by a piece of computer software executed on or from the mobile communication device 
Per claim 6, Failing teaches wherein the confirmation is collected from the user by the user responding to the message via the same communication channel as the one used to send the message [Paragraphs 0640-0641 and Figures 29-30].
Per claim 8, Failing teaches wherein the confirmation comprises user input, received by the mobile communication device, including a PIN code or a password, and wherein the central server receives and compares the user input to a corresponding PIN code or password which has been stored in step a) in the central database and associated with the user [Paragraphs 0640-0642 and Figures 29-30].
Per claim 10, Failing teaches wherein, in step a), which is performed before the vehicle is driven up to the station, the payment channel is specified and verified for the user, and no additional credentials are required from the user in step i) [Paragraphs 0155, 0197, 0342, 0721 and Figures 8-9 and 29].
Per claim 11, Failing teaches wherein, in step i), the charge takes place without the user having to specifically allow the charged amount [Paragraphs 0155, 0197, 0342, 0721 and Figures 8-9 and 29].
Per claim 12, wherein, in step b), in addition to the registration code, at least one visible hallmark for the vehicle, visible on the exterior of the vehicle, selected among car model, paint color and a visual characteristic which has been applied to the vehicle beforehand with the purpose of being used in the present method, is registered, and, in step d), the identification of the vehicle comprises that the visible hallmark is read visually and is matched to the registered visible hallmark, and, in step d), the vehicle is only identified if said hallmark matches [Paragraphs 0162, and Figures 8-9].
Per claims 13 and 21, Failing teaches wherein the goods and/or services comprise filling of fuel, charging of a battery of the vehicle and/or replacement of the battery of the vehicle [Paragraph 0307 and Figures 10, and 16-17].
Per claim 14, Failing teaches wherein, in step b), data regarding specified goods and/or services that may be delivered to the vehicle are identified and stored in the central database, and associated with the vehicle
Per claims 22 and 23, Failing teaches wherein the sensor communicates the detection to the central server and the central server authorizes the camera to image the license plate of the vehicle. [Paragraphs 0161, 0265, 0616, 0620, 0627, 0632-0633 and Figures 16-17, and 29-30].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Applicant is reminded of all references cited throughout prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/18/2022